Judgment affirmed,' with costs. Memorandum: Doubtless an agreement by one person to employ another at a given salary imports an undertaking by the employer to pay the employee the stipulated salary. But a contract by A to secure employment of B by C at a given salary does not, in the absence of an agreement to that effect, obligate A to pay B’s salary. In the instant case the defendant Globe Company undertook to see that plaintiff’s testator was employed by the Empire Company at a salary of $6,000 a year. The defendant did not undertake to pay the salary. Even though the defendant Globe Company controlled a majority of the stock of the Empire Company, they were separate and distinct corporate entities, and, in the absence of fraud on the part of the Globe Company, causing the inability or refusal of the Empire Company to pay plaintiff’s testator, the Globe Company is under no obligation to see that the salary of plaintiff’s testator is paid. All concur. (The judgment strikes out certain parts of plaintiff’s complaint and dismisses the complaint in an action to recover the balance due for salary.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.